                                                                                  ^ILED
                     IN THE UNITED STATES DISTRICT COURT                                  COURT
                                                                              AUC7fj- ;;A Diy     •
                    FOR THE SOUTHERN DISTRICT OF GEORGIA20|jqqj
                                                             |  ^                          g.5j
                                   AUGUSTA DIVISION
                                                                       CLERK
                                                                            SO.
RICARDO MANDRELL MOBLEY,

              Petitioner,

      V.                                                  CV 118-155
                                                          (CR 115-063)
UNITED STATES OF AMERICA,



              Respondents.


                                         ORDER



       Petitioner, an inmate at the United States Penitentiary in Atwater, California, seeks in

the present motion filed under 28 U.S.C. § 2255 a credit for time served against a two-year

sentence imposed in 2015 for revocation of his supervised release. (Doc. no. 1.) The matter

is now before the Court for an initial review of Petitioner's motion as required by Rule 4 of

the Rules Governing Section 2255 Proceedings for the United States District Courts.

Because a petition seeking sentencing credit must be brought pursuant to 28 U.S.C. § 2241 in

the district of incarceration, rather than pursuant to § 2255 in the sentencing district, the

Court DISMISSES WITHOUT PREJUDICE Petitioner's motion filed pursuant to § 2255.

       On January 9, 2015, Petitioner committed armed robbery while serving a term of

supervised release on a 2011 conviction for felon in possession of firearms. The criminal
cases are as follows: (1) United States v. Moblev. CR 115-063 (S.D. Ga. Dec. 3, 2015); and

(2) United States v. Moblev. CR 111-093 (S.D. Ga. Dec. 15, 2015). In December 2015, the

Court sentenced Defendant to three years of imprisonment for armed robbery and two years
of imprisonment for the supervised release revocation. Although not a model of clarity, it

appears Petitioner is seeking credit against the two-year sentence on the revocation for time

served in detention in 2015. Notably, Petitioner may be mistaken concerning the time period

and circumstances of his detention. Petitioner alleges he was in custody awaiting sentencing

on the supervised release petition from January 9, 2015 to December 15, 2015. However,

Petitioner's initial appearance on the indictment and supervised release petition occurred on

June II, 2015, and the Court sentenced him on the indictment and supervised release petition

on December 3 and 15, 2015, respectively.

       A petition for sentencing credit is cognizable under § 2241 rather than § 2255. See

e.g.. United States v. Pruitt. 417 Fed. App'x 903,904 (11th Cir. 2011)(per curiam). Further,

"motions made pursuant to § 2241 must be brought 'only in the district court for the district

in which the inmate is incarcerated.'" United States v. Kinsev. 393 F. App'x 663, 664 (11th

Cir. 2010) (quoting Fernandez v. United States. 941 F.2d 1488, 1495 (11th Cir. 1991)).

Because Petitioner is incarcerated at the United States Penitentiary in Atwater, California, he

must seek relief pursuant to § 2241 in the Eastern District of California. For these reasons,

the Court DISMISSES WITHOUT PREJUDICE Petitioner's motion filed pursuant to 28

U.S.C. § 2255.

       SO ORDERED this _               'day of October, 2018, at Augusta, Georgia.




                                                   UNITED STATES DISTRICT JUD
